UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


RONALD W. CONLEY,                     
               Plaintiff-Appellant,
                v.
                                                  No. 01-1519
BELDEN WIRE & CABLE COMPANY,
INCORPORATED,
              Defendant-Appellee.
                                      
          Appeal from the United States District Court
         for the District of South Carolina, at Rock Hill.
            Joseph F. Anderson, Chief District Judge.
                      (CA-99-4016-10-17BC)

                     Submitted: October 31, 2001

                     Decided: November 20, 2001

      Before MOTZ, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Herbert W. Louthian, Sr., Deborah R. J. Shupe, LOUTHIAN LAW
FIRM, P.A., Columbia, South Carolina, for Appellant. Marylin E.
Culp, Amy Lynne Layton, KILPATRICK STOCKTON, L.L.P., Char-
lotte, North Carolina, for Appellee.
2            CONLEY v. BELDEN WIRE & CABLE COMPANY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
   Ronald W. Conley appeals from the district court’s order adopting
the recommendation of the magistrate judge and granting summary
judgment to the Defendant in Conley’s claim that he was terminated
in violation of the Americans with Disabilities Act (ADA), 42
U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 2001). On appeal,
Conley claims that: (1) the district court erred in finding that he was
not "disabled" or a "qualified individual with a disability" under the
ADA; (2) that the district court improperly shifted the burden of per-
suasion regarding reasonable accommodation to Conley and that the
court’s conclusion that Belden offered him reasonable accommoda-
tions was contrary to the evidence; and (3) Belden’s reason for dis-
charging Conley was a pretext for unlawful termination under the
ADA.
   This court reviews a grant of summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no material
facts in dispute and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986). This court must view the evidence in the light most
favorable to the non-moving party. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986).
   After reviewing the briefs, joint appendix, and the record, we con-
clude that the district court did not err in granting summary judgment
in favor of Belden and dismissing the action. We therefore affirm on
the reasoning of the district court. Conley v. Belden Wire & Cable Co.
Inc., No. CA-99-4016-10-17BC (D.S.C. filed Feb. 22, 2001; entered
Feb. 26, 2001 & Mar. 16, 2001).
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                           AFFIRMED